Case 1:19-cr-00376-RBJ Document 73 Filed 07/13/20 USDC Colorado Page 1 of 3

FILED
UNITED STATES DISTRICT COURT
DENVER, COLOR4ANN

From: Maximillian-Zeferino: Esquibel - JUL 18 2020
C/O: 101 Ironweed Drive JEPPREY P CURNELL
Pueblo, Colorado [81001]

To: UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
COLORADO
ATTN: Clerks Office
901 19th St
Denver, CO 80294

CAUSE: 19-cr-376-RBJ

AN AUTHENTICATED FOREIGN DOCUMENT
HAGUE CONVENTION, 5 October 1961
AFFIDAVIT FOR: PUBLIC NOTICE,
HONORABLE CLARIFICATIONS

MOTION TO DISMISS
COUNSEL OF RECORD

I, Maximillian-Zeferino: Esquibel©, In Propria Persona, after considering
“all of these things” in the Judge’s Minute Order RE: ECF NO. 70, declare
that I still wish to represent myself, and hereby move this court by with this
instant motion asking this Court to discharge Mr. Barnard and permit me
to represent myself.

All statements of the previous motion “MOTION TO DISMISS COUNSEL
OF RECORD?” that was denied without prejudice on July 9, 2020 by this
Court are hereby fully reincorporated herein by this reference.

RESPECTFULLY SUBMITTED

  

Maximillian-Zeferino: Esquibel
ALL RIGHTS RESERVED
“without prejudice”

U.C.C 1-308

 
Case 1:19-cr-00376-RBJ Document 73 Filed 07/13/20 USDC Colorado Page 2 of 3

PROOF OF SERVICE

I, Maximillian-Zeferino: Esquibel©, Sui-Juris, serving in Propria Persona, hereby certify, under penalty
of perjury, under the laws of the United States of America, without the “United States”[federal and
State Government], that I am at least 18 years of age, a citizen of one of the united States of America,
and that I personally served the following document(s); By placing one true and correct copy of said
document via U.S. Mail with postage prepaid and properly addressed to the following:

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO
ATIN: Clerks Office

901 19th St

Denver, CO 80294

(1) Copy of Clerk of Courts for filing (x2)

1) Ti Stamped C
Conified Mall wo: "FAO19- 1b4O -0008-1493-Y4456

And one copy via Regular U.S. Mail addressed as follows:

Clifford J. Barnard
4450 Arapahoe Avenue, Suite 100
Boulder, Coloado 80303

Dated this 77" __ day of Ju/ 2020

Maximillian-Zeferino: Esquibel©
In Propria Persona
Case 1:19-cr-00376-RBJ Document 73 Filed 07/13/20 USDC Colorado Page 3 of 3

 

~AN

7009 1640 Done 1443 445E

Puello | CO.
~ B(bo[ - Ba

 

ra
i

 

lil

80294

$7.60

R2305M 1 49235-14

Unite Stores Vistect Got Digtick of Coloradd

4 p
React | Gol IQ sy

ATIN: Clerks O88sco.

Denver Co. ae

-BO0A4H -
|

%
4
